DETAILED ACTION
 	Claims 1, 2, 6-8, 10 and 12-25 are pending. Claims 3 - 5, 9 and 11 have been cancelled. This action is in response to the amendment filed 3/15/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 3/15/2022, with respect to the rejection(s) of claim(s) have been fully considered and are not persuasive.  
Applicant’s argument that since the number 46 is not “at all in the specification”, “it is unclear as what item (46) of Mojadad is and the function of item (46)”, is not persuasive, since clearly as shown in the drawings, item 46, is an elastomeric sealing element. It is known that the cross-hatch representation is a symbol for a rubber compound, see MPEP 608.02 IX.
When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979). See MPEP 2125. 
Here, the drawings clearly show the item 46 is a sealing element.

	

    PNG
    media_image1.png
    1449
    774
    media_image1.png
    Greyscale

Applicant’s arguments that item 46 is closed at the upper portion (34) of valve plug (32), is not persuasive, since as shown above/below the top surface of 46 is open to the upper space within 14 (“open first end”), and therefore not considered as being closed.

    PNG
    media_image2.png
    972
    835
    media_image2.png
    Greyscale



Applicant’s arguments with respect to claim(s) 23 and 25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant’s amendments are not persuasive and necessitated the new grounds of rejection, therefore the action is made Final.

Claim Objections
Applicant’s amendment overcomes the prior objections.
Claim Rejections - 35 USC § 112
Applicant’s amendment overcomes the prior rejections.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 21 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 21 recites the limitation "the biasing element".  There is insufficient antecedent basis for this limitation in the claim.



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 23 is rejected under 35 U.S.C. 102a1 as being anticipated by Schaffer (US 2893429).
Regarding claim 23, Schaffer discloses a fluid valve (10) comprising: a valve housing (12) having a fluid inlet (14) and at least two fluid outlets (58) and having a valve axis (the inherent vertical axis through 48), the at least two fluid outlets being arranged in a circumferential wall (the wall of 60 is considered as being round as it conforms to the  shape of shown in Fig.4) extending circumferentially about the valve axis; 
a rotary valve body (34-36,32) arranged within the valve housing for rotation about the valve axis; wherein the rotary valve body comprises a frusto-conical valve body wall (35), an open first end the top area of 35 near item 64), and a closed second end (the lower area of 35 near and below item 51) that define an internal chamber, the open first end located adjacent (considered adjacent in that it is the area of the inlet) the fluid inlet of the -7-valve housing, and a plurality of circumferentially spaced openings (34,36) in the frusto-conical valve body wall, the rotary valve body being rotatable about the valve axis so as selectively to place one or more of the at least two fluid outlets of the valve housing into fluid communication with the fluid inlet via one or more of the plurality of circumferentially spaced openings in the valve body wall and the internal chamber of the rotary valve body; wherein the open first end has a first diameter (the upper most diameter of 35) that is greater than a second diameter (the lowermost of the valve body near 51) of the closed second end; and 
a sealing element (42) interposed between the valve housing and the valve body wall, such that the sealing element is separable from the valve housing and the valve body.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  1, 2, 4, 6, 7, 10, and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Mojadad (US 4522233) in view of Taylor (US 1491115). 
Regarding claim 1, Mojadad discloses a fluid valve (see Figs. 1-2) comprising: 
a valve housing (12) having a fluid inlet (opening of 16, see Fig. 2)  and at least two fluid outlets (openings of 22,24,26) and having a valve axis, the at least two fluid outlets being arranged in a circumferential wall (the wall of 12, see Fig. 5a,b) extending circumferentially about the valve axis; and 
a rotary valve body (32) arranged within the valve housing for rotation about the valve axis; 
wherein the rotary valve body comprises a frusto-conical valve body wall (the wall of 32 abutting the seal 46, see Fig.1,2),
an open first end (at 36), and a closed second end (at 34) that define an internal chamber, the open first end located adjacent the fluid inlet of the valve housing, and a plurality of circumferentially spaced openings (38,44) in the frusto-conical valve body wall,
the rotary valve body being rotatable about the valve axis so as selectively to place  one or more of the at least two fluid outlets of the valve housing into fluid communication via one or more of the plurality of circumferentially spaced openings (see Fig. 3-5b) in the valve body wall and the internal chamber of the rotary body; 
wherein the open first end has first diameter that is greater than a second diameter of the closed second end (see Fig. 1),
wherein the valve housing fluid inlet (16) is not closable by the valve body (see Fig. 1);
a sealing element (46) interposed between the valve housing and the valve body wall, the sealing element having an open first end, an open second end (see amended view below) and a frusto-conical inner surface (see Fig. 2, the inner surface of 46 surrounding 32 is conical) for receiving the frusto-conical valve body wall and a frusto-conical outer surface (the outer surface of 46 surrounded by the inner conical surface 14 of the housing12 ), the sealing element having a sealing element opening (the openings of 46 in line with openings 38,44 of the valve body) aligned with the valve housing fluid outlets, wherein the valve housing has a frusto-conical inner surface (the inner surface of 14 abutting the outer surface of 46) for receiving the frusto-conical outer surface of the sealing element, and wherein the open first end of the sealing element has a smaller diameter than the open second end of the sealing element (as shown below, due to the taper of the seal and valve, the upper first open end is smaller than the bottom open second end). 

    PNG
    media_image2.png
    972
    835
    media_image2.png
    Greyscale

Mojadad discloses all of the features of the claimed invention, although is silent to having a biasing element mounted at one axial end of the valve housing and biasing the valve body axially into the valve housing and into contact with the sealing element, and further biasing the frusto-conical outer surface of the sealing element into sealing contact with the frusto-conical inner surface of the valve housing wall.
Taylor teaches the use of a biasing element (13 spring in Fig. 1) mounted at one axial end of the valve housing and biasing the valve body axially into the valve housing.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ a biasing element as taught by Taylor into the device of Mojadad to have a biasing element mounted at one axial end of the valve housing and biasing the valve body axially into the valve housing and into contact with the sealing element, and further biasing the frusto-conical outer surface of the sealing element into sealing contact with the frusto-conical inner surface of the valve housing wall, in order to maintain the valve snugly in its seat or against the sides of the valve casing, as is obvious (Taylor, page 1, lines 88-91) and thereby assist in overcoming manufacturing tolerances to ensure a proper sealing valve.

Regarding claim 2, Mojadad, in the combined device of Mojadad and Taylor, discloses all of the features of the claimed invention, including showing an aspect ratio of the plurality of circumferentially spaced openings (44,38) in Figure 1,2, although is silent to having that the aspect ratio of the spaced openings, defined as the ratio of its axial length to circumferential width, that is at least 3:1.
It would have been obvious to construct the spaced openings in any desirable size, since such a modification would have involved a mere change in size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. Therefore, it would have been obvious to construct the spaced openings to have an aspect ratio of at least 3:1, since there is no criticality to the spaced openings size, furthermore changing the size of the spaced openings would permit more flow through the system, as is old and well known in the valve fluid handling art.

Regarding claim 6, Mojadad discloses the sealing element is made from a low friction material (the material for 46 sealing element, col.5, lns. 54-58, is considered as a low friction material, in comparison to other elastomers, such as a FKM material, since it permits valve 32 to move within the housing).

Regarding claim 7, Mojadad discloses respective cylindrical fluid connectors (28) connections at the openings for the inlet and the outlets, see Fig. 1) mounted to the valve housing inlet and outlet for conducting fluid to and from the valve housing, where the connectors have a flow area, although Mojadad, in the combined device of Mojadad and Taylor are silent to having that a cross sectional flow area of a respective connector is substantially the same as a cross sectional area of the corresponding valve body opening.
It would have been obvious to have a flow area of the connectors in any desirable size, since such a modification would have involved a mere change in size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. Therefore, it would have been obvious to construct the flow area of the connectors to have a cross sectional flow area of a respective connector is substantially the same as a cross sectional area of the corresponding valve body opening, since there is no criticality to the flow area's size, furthermore changing the size of the flow areas of the connector would permit a specific flow through the system, as is well known in the valve fluid handling art.

Regarding claim 10, Mojadad discloses the valve housing inlet is arranged at one axial end of the valve housing (the bottom axial end, see Figs, 1,2) and is aligned axially of the valve housing (aligned along the central axis).
Regarding claim 12, Taylor discloses the biasing element is mounted between the valve housing inlet (8) and one end (the upper end of the lower end of 10,12) of the rotary valve body, as shown in Figures 1, 2, and when combined with Mojadad is configured in this manner.

Regarding claim 13, Mojadad discloses (see Fig. 1-2) wherein all outlets (22,24,26) to the valve body are in the circumferential wall (between 12,14) of the valve body (see Fig. 2).

Regarding claim 14, Mojadad discloses the valve housing comprises an axial opening (the opening of 12 which receives 64) at an end thereof (see Fig. 2), the axial opening aligned with a coupling (64) on the valve body for coupling the valve body to an actuator (50).
Regarding claim 15, Mojadad discloses the fluid valve assembly comprising a fluid valve as claimed in claim 1 and an actuator (50, see Fig. 2) coupled to the valve body for rotating the valve body (col.6, lns.4-8).

Regarding claim 16, Mojadad discloses an upper end (the upper region of 46) of the sealing element is located within a counterbore (the upper bore of 14) formed in an upper wall (the upper wall of 60) of the valve housing (12).

Regarding claim 17, Taylor discloses that the biasing element comprises one or more annular springs (13 is one annular spring, as shown in Figures 1 and  2).


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mojadad (US 4522233) in view of Taylor (US 1491115), and further in view of Harter (US 3704003). 

Regarding claim 8, Mojadad and Taylor discloses the fluid connector (in Mojadad, 28), however is silent to having that each of the connectors extends through the valve housing wall and into sealing engagement with a corresponding opening in the sealing element.
Harter teaches the use of a valve having each connector (50) that extends through the valve housing wall (51) and into sealing engagement with a corresponding opening in the sealing element (57, see Fig. 1).
 	It would have been obvious to one having ordinary skill in the art before the 

effective filing date of the claimed invention to substitute a connector and seal as taught by Harter for the connector of Williamson to have the connector that extends through the valve housing wall and into sealing engagement with a sealing element interposed between the valve housing and the valve wall, in order to utilize a stamping process to make the connector (Harter, col.3, lns. 13-15), and thereby reduce, machining for the threads, and cost of the assembly due to the high-volume process for stamping.

 	Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Schaffer (US 2893429) in view of Harter (US 3704003). 
 	Regarding claim 25, Schaffer discloses respective cylindrical fluid connectors (14,16)  mounted to the valve housing inlet and the outlets for conducting fluid to and from the valve housing, wherein a cross sectional flow area of a respective connector is substantially the same as a cross sectional area of the corresponding valve body opening (as shown in Figure 2 the areas of 14,16 are the same as 34,36), however is silent to having that each of the connectors extends through the valve housing wall and into sealing engagement with a corresponding opening in the sealing element.
 	Harter teaches the use of a valve having each connector (50) that extends through the valve housing wall (51) and into sealing engagement with a corresponding opening in the sealing element (57, see Fig. 1).
 	It would have been obvious to one having ordinary skill in the art before the 
effective filing date of the claimed invention to substitute a connector and seal as taught by Harter for the connectors of Schaffer to have the connectors that extend through the valve housing wall and into sealing engagement with a sealing element interposed between the valve housing and the valve wall, in order to utilize a stamping process to make the connector (Harter, col.3, lns. 13-15), and thereby reduce, machining for the threads, and cost of the assembly due to the high-volume process for stamping.

Allowable Subject Matter
Claims 18-20 and 22 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art discloses or renders as obvious “the valve housing fluid inlet is not closable by the valve body; and wherein the plurality of circumferentially spaced openings includes a first opening, a second opening positioned 45 degrees from the first opening about the valve axis, a third opening positioned 135 degrees from the first opening about the valve axis, and a fourth opening positioned 180 degrees from the first opening about the valve axis” in combination with the rest of the limitations in claim 18. 

Claim 21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references disclose similar valves.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig Price, whose telephone number is (571)272-2712 or via facsimile (571)273-2712.  The examiner can normally be reached on Monday-Friday (8:00AM-4:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 or Mary McManmon 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
/CRAIG J PRICE/           Primary Examiner, Art Unit 3753